IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE


DANIEL BENSON TAYLOR,
                               AT NASHVILLE

                                               )
                                                                     FILED
                                               )   C.C.A. NO. 01C01-9904-CC-00132
                                                                  October 28, 1999
       Appellant,                              )
                                               )   HICKMAN COUNTY
                                                               Cecil Crowson, Jr.
VS.                                            )
                                                              Appellate Court Clerk
                                               )
STATE OF TENNESSEE,                            )
                                               )
       Appellee.                               )


                                           ORDER

              This matter is before the Court upon the petitioner’s “Motion for an

Opportunity to be Heard.” Originally, this Court granted the state’s motion to affirm the

judgment of the trial court pursuant to Rule 20, Tennessee Court of Criminal Appeals. The

petitioner then filed a petition to rehear which was also denied. Finally, the petitioner filed

the motion now before the Court.



              Having again reviewed the pleadings, the record on appeal, and the motion

now before the Court, we find that the motion is well taken. From further review, it appears

that the matter should not have been affirmed prior to having the case fully briefed and

assigned to a panel. Moreover, the Court finds that counsel should be appointed to

represent the petitioner in this matter.



              IT IS, THEREFORE, ORDERED that this Court’s order, dated August 27,

1999, affirming the judgment pursuant to Rule 20 is hereby vacated. IT IS FURTHER

ORDERED that John E. Herbison of the Davidson County Bar is appointed to represent

the petitioner in the above-styled appeal. New counsel shall have 30 days from the date

of this order in which to file an amended brief on behalf of the petitioner.

                                                   ______________________________
                                                   JERRY L. SMITH, JUDGE

CONCUR:

______________________________
JOHN H. PEAY, JUDGE

______________________________
DAVID H. WELLES, JUDGE